Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6th 2021 has been entered.
 
EXAMINER AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner’s amendment was given in a telephone interview with Attorney Roux, Philip on December 28th 2021. The application has been amended as follows:

a cooking chamber, comprising the steps: 
capturing at least one image of at least a part of the cooking surface inside the cooking chamber or at least a part of a cooking product inside the cooking chamber during a cooking process using an optical recognition device; 
storing the at least one captured image in a first memory; 
pre-storing a reference image of a contaminated cooking surface inside the cooking chamber requiring a cleaning or a reference image of the cooking product inside the cooking chamber in a cooking status indicating a need for cleaning the cooking surface in a second memory;
comparing the captured image in the first memory with the reference image pre- stored in the second memory using a comparator of a control device or a control; and
based on the comparison, deciding whether [[a]] an automatic cleaning is needed.

Claim 5 (Currently amended) The method according to claim 4, further comprising determining, by the control device or the control, an expected contamination degree or expected contamination type of the cooking surface inside the cooking chamber expected to result from a next cooking process based on the current contamination degree or the current contamination type of the cooking surface inside the cooking chamber and cleaning the cooking surface inside the cooking chamber prior to the start of the next cooking process when the expected chamber.

Claim 6 (Currently Amended) The method according to claim 5, further comprising selecting, by the control device or the control, a cleaning program for cleaning the cooking surface inside the cooking chamber from pre-stored cleaning programs based on a factor selected from the group consisting of: the current contamination degree, the expected contamination degree, the current contamination type, the expected contamination type and any combinations of the foregoing.

Claim 7 (Currently Amended) The method according to claim 1, further comprising outputting, by the control device or the control, a warning signal if a need to clean the cooking surface inside the cooking chamber is detected.

Claim 9 (Currently Amended) The method according to claim 1, wherein the at least one image of the cooking surface inside the cooking chamber or the cooking product inside the cooking chamber is a plurality of images captured by the optical recognition device in predetermined time intervals.

Claim 10-11 (Cancelled)

Claim 12 (Currently Amended) The method according to claim 1, wherein the at least one image of the cooking surface inside the cooking chamber or of the chamber is a plurality of images captured continuously by the optical recognition device.

Claim 14 (Currently Amended) The method according to claim 4, further comprising determining, by the control device or the control, an expected contamination degree or expected contamination type of the cooking surface inside the cooking chamber expected to result from a cooking time of the next cooking process or a remaining cooking time until completion of the current cooking process.

The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-9 and 12-14 are indicated because:
	The prior art of record do not anticipate or render fairy obvious in combination to teach the additional limitations of the claimed invention in independent claim 1 above, such as:
“…capturing at least one image of at least a part of the cooking surface inside the cooking chamber or at least a part of a cooking product inside the cooking chamber during a cooking process using an optical recognition device; 
storing the at least one captured image in a first memory; 
pre-storing a reference image of a contaminated cooking surface inside the cooking chamber requiring a cleaning or a reference image of the cooking product inside the cooking chamber in a cooking status indicating a need for cleaning the cooking surface in a second memory;
comparing the captured image in the first memory with the reference image pre- stored in the second memory using a comparator of a control device or a control; and 
based on the comparison, deciding whether an automatic cleaning is needed…”
	as written in the independent claims 1, and applicant’s amendments/arguments have narrowed the limitation and eliminating prior art of records such as Bielstein and Tagawa, in a way that Bielstein and Tagawa are no longer capable to combine, no longer in the same field of endeavor, and/or no longer are reasonably pertinent to the problem.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763